The application is examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF CLAIM SET 1 
Parent Data17196530, filed 03/09/2021 claims foreign priority to JP2020-084044, filed 05/12/2020 
Claims 1-14 are examined.  

				CLAIM REJECTIONS - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-14 is/are directed to one or more abstract idea(s).  The claim(s) does/do not include additional elements sufficient to amount to significantly more than the abstract idea(s).  
Step 1
The claims fall within one of the four 101 statutory categories. 
Step 2a
Given the 7 January 2019 Patent Eligibility Guidance (PEG), the claims set forth Certain Methods of Organizing Human Activity such as
fundamental economic principles or practices (including hedging, insurance, mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

Exemplary Claim 1

1. An [information processing device] comprising:
[Wingdings font/0xA2] an [acquisition unit] that acquires a search query input by a user
[Wingdings font/0xA2] a [selection unit] that selects a type of target information to be searched on a basis of the search query acquired by the [acquisition unit]
[Wingdings font/0xA2] a [search unit] that searches for information corresponding to the search query from the type of target information to be searched selected by the [selection unit]
[Generic element]
+
Certain Methods Of Organizing Human Behavior 

				
Alice
clearinghouse
computer implemented
Bilski
hedge
computer implemented
Ultramercial
Advertising on Internet
computer implemented
Here
search
computer implemented


Claim 1, 13 -- no computer explicitly claimed; information processing device is not necessarily a computer. An abacus, e.g, is an information processing device. A person can mentally process information.
Claim 14 is an article of manufacture, intended to be used by a computer.
Even if we read the Spec into the claim, we have search (like hedge, like advertising, like clearinghouse) -- albeit implemented on computer.
The independent Claims are similar.
The additional elements are generic. 
The claim could be done mentally, with pencil and paper.
The independent claims implement the abstract idea by generic computer, generic storage, generic storage, processor, database. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are directed to an abstract idea with additional generic computer elements do not add a meaningful limitation to the abstract idea because they would be generic in any computer implementation.  The claims in ordered combination are just the abstract idea implemented on a computer, the ordered combination spelling out how to computer implement it, Intellectual Ventures I LLC v Symantec (CAFC 2016).  
Prong 1 answered “YES”, the next question in Prong 2 is whether there is an integrated practical application. This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements. The elements are recited at a high-level of generality (e.g. generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application for lack of any meaningful limits on practicing the abstract idea. The additional elements present only a particular technological environment.
The additional elements are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment. The limitations (those beyond the abstract idea) do not improve the technical field that the abstract idea limitations invoke. Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers" (citing Bilski 561 US at 610). 
The dependent claims:
Claim 2-3 	data gathering MPEP 2106.05d 
Claim 4 	 	the idea itself
Claim 5-12 	the idea itself, modified with data gathering

SAP America (CAFC): 
“We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is NOT ENOUGH for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct” from demonstrating novelty or nonobviousness. 

Step 2b
Viewed as a whole, the claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
The independent claims implement the abstract idea by device, medium, information processing device, unit, generic computer, generic storage, generic storage, processor, database. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are directed to an abstract idea with additional generic computer elements do not add a meaningful limitation to the abstract idea because they would be generic in any computer implementation.  The claims in ordered combination are just the abstract idea implemented on a computer, the ordered combination spelling out how to computer implement it, Intellectual Ventures I LLC v Symantec (CAFC 2016).  
The additional elements alone or in combination are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond generic linking use of an abstract idea to a particular technological environment. Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are generic activities previously known to the industry. Moreover, these generic limitations do not lead to an integrated practical application because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers"(citing Bilski 561 US at 610).  Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to an integrated practical application.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself.  
Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers"(citing Bilski 561 US at 610).  
Moreover, mere recitation of a machine or medium in the preamble does not make a claim statutory under 35 U.S.C. 101, as seen in the Board of Patent Appeals Informative Opinion Ex Parte Langemyr (Appeal 2008-1495).  Moreover, mere mention of a piece of a computer or processing device does not confer patentability. Alice Corporation Pty. Ltd. v CLS Bank International ("Alice Corp") 573 US __ (2014). Incorporating the two-step test espoused in its recent decision in Mayo v. Prometheus 566 U.S. ___ (2012), the Court describes a first inquiry as to whether the claims at issue are directed to a patent-ineligible concept. If so, the Court requires a second inquiry as to whether the elements, individually or in combination, “transform” the nature of the claims into a patent-eligible invention. The Court described this second step as a search for an inventive concept, “i.e., an element or combination sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.”  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic elements that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea. The additional element merely instruct that the execution of the abstract idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the computer, processor, medium do something to improved hardware functionality.
The further elements of the claims are merely directed to further abstract ideas and in ordered combination pose a list of abstract ideas, and invoke merely as a tool what is generic. There is no improvement in these items, but rather they are invoked as a tool to solve a business problem, not a technical problem. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic computer processors and software that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be generic in any computer implementation. The additional element merely instruct that the execution of the abstract idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the computer, processor, storage do something nongeneric such that Applicant has improved computer functionality. Applicant presents an idea for which computers are invoked as a tool. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first ¶ of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first ¶, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims dependent on rejected claims and are accordingly rejected.
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. See MPEP § 2161.01(I). 
Applicant's claims are directed to generic claims constrained only by the broad steps of (exemplary claim 1)
1. An information processing device comprising:
[Wingdings font/0xA2] an acquisition unit that acquires a search query input by a user
[Wingdings font/0xA2] a selection unit that selects a type of target information to be searched on a basis of the search query acquired by the acquisition unit
[Wingdings font/0xA2] a search unit that searches for information corresponding to the search query from the type of target information to be searched selected by the selection unit

When looking to the specification for an explanation of the steps taken, the Applicant appears only to disclose broad generic descriptions that describe the intended results of the claim limitations.  The specification provides that the system functions are performed by software but the disclosure does not provide the programmable instructions or algorithm used by the system processor to achieve the functions. Applicant’s claims are rejected because the specification fails the written description requirement to show possession of the claimed invention. The specification does not disclose the computer and algorithm used in sufficient detail to demonstrate that the inventor possessed the invention or provide details sufficient for a person of ordinary skill in the art to program a general purpose computer to perform the claimed limitations or to reasonably conclude that the inventor is in possession of methods to perform the claimed functions. For more information regarding the written description requirement, see MPEP §2161.01(I).
And the matter specifying the invention to search for information corresponding to the search query is understood to be executed after the selection of the "type of information to be searched" by the selection unit, and to execute the processing by the search unit (search of the information corresponding to the search query by using the type of information to be searched). However, in the invention according to Claim 1, "when information corresponding to the search query is searched by the search unit, the user is a transaction object on the basis of the number of clicks. It includes a
determination portion to determine which one of the provision source and the providing source of the transaction object is to be searched, and the selection portion includes, in accordance with the result of the determination by the determination portion, a matter specifying the invention, wherein the selection portion selects the type of the information to be searched. The description of the matters specifying the invention means that processing of the determination unit and the selection unit is executed after execution of the processing by the search unit. Even with reference to the detailed description of the invention, for example, paragraph [0075] in the description of the present application describes that "the search unit 43 determines from the type of information to be searched selected by the selection unit 42." The information corresponding to the search query is searched,
I. e., the search section contains a statement that searches the information corresponding to the search query by using the type of information to be searched selected by the selection section. However, the search section searches for the information corresponding to the search query. On the other hand, to it, the "judgment part 44 judges any of goods and a store the user is meaning and searching based on the number of clicks, when the information to which it corresponds with a
retrieval query by the retrieval part 43 is retrieved by Description of this application paragraph [0077]. Then, the selection portion 42 selects the type of information to be searched according to the result determined by the determination portion 44 to select the type of information to be searched (that is, the statement that "selection of the type of information to be searched by the selection portion is
performed after the processing of the search portion"). Even with reference to the detailed description of the invention, it is impossible to determine whether the processing of the search portion is executed before the processing of the determination portion and the selection portion or whether the processing is performed later, and it is impossible to understand how the search portion, the
determination portion, the selection portion, and the selection portion are to be executed in relation to each other. The same applies to the invention according to other independent claims.
Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first ¶, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed (see MPEP § 2161.01). Here Applicant's claims are directed to generic claims constrained only by the broad steps of the independent claims.  When looking to the specification for an explanation of the steps taken to achieve the claimed determinations, the Applicant appears only to disclose broad generic descriptions and black box diagrams that describe the intended results of the determinations. The generic limitations recited in the claims encompass both disclosed examples and all known methods of performing these functions in the prior art. The claims are rejected because the original disclosure does not support every possible species of the claimed genus. Claims dependent on rejected claims and are accordingly rejected.
For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into both the sufficiency of the disclosed hardware as well as the disclosed software due to the interrelationship and interdependence of computer hardware and software. In order for the written description requirement to be satisfied, the specification must disclose the specific type of microcomputer used in the claimed invention as well as the necessary steps for implementing the claimed function. Further the disclosure must provide sufficient detail such that one skilled in the art would know how to program the microprocessor to perform the necessary steps described in the specification. See MPEP §2161.01- §2163.07(b). The Applicant merely presents broad steps and generic descriptions to achieve the results. Applicant’s claims are rejected because the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate that the inventor possessed the invention or provides details sufficient for a person of ordinary skill in the art to program a general purpose computer to perform the claimed limitations. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b). Claims dependent on rejected claims and are accordingly rejected.   

            		               CLAIM REJECTIONS - 35 USC § 112, b
The following is a quotation of 35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4-12 (and dependents) - rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

IN claim 4 it is not clear what ‘dynamically changing the index for use in the search based on the search query’ means. 
(1)
Claim 4 recites "dynamically changing the index for use in the search based on the search query". However, the meaning of "index" and "dynamically changing the index" is unclear even by referring to the recitation of the claims or the statement in the detailed description of the invention. For example, the specification of the subject application states "The search apparatus 10 judges whether any shop name is included in the search query, and dynamically changes the index by the search query (step s21)." (paragraph [0040]), and "For example, as illustrated in Fig. 2, when a search query, 'ooo Mart sandals’, which has been judged to include the shop name is input, pages of goods related to various types of 'sandals' provided by the shop ‘ooo Mart’ are rendered as the search results." (paragraph 0034) Therefore, such interpretation would be 2/5 possible that, in the subject application, it is defined that the statement "pages of goods related to various types of 'sandals' provided by the shop 'ooo Mart’ are rendered as the search results" in paragraph [0040] of the specification corresponds to the processing to dynamically change the "index" in the invention  according to Claim 4 of the subject application. However, such explanation "pages of goods related to various types of 'sandals' provided by the shop ‘ooo Mart’ are rendered as the search results" in paragraph [0040] of the specification of the subject application fails to explain anything considered to correspond to the index or usage of the index. Therefore, it is unclear which of the feature described in the specification of the subject application (for example, paragraph [0041]) corresponds to the "index" or "dynamically changing the index" in the invention according to Claim 4 of the subject application. As a result, it is unclear what "index" according to Claim 4 concretely is, and what  kind of processing "dynamically changing the index" concretely is in the invention according to Claim 4.

(2) 
The expression "if the number of clicks is dispersed" recited in Claim 5 is an expression which makes the scope unclear. It is not possible to judge which concrete value of the number of clicks can determine that "the number of clicks is dispersed", or which concrete value of the number of clicks can determined that "the number of clicks is not dispersed". Even by referring to the detailed description of the invention (for example, paragraphs [0043] to [0044] in the specification of the subject application), the definition of "the number of clicks is dispersed" (or "the number of clicks is not dispersed") is unclear. As a result, the meaning of the expression "if the number of clicks in the search result is dispersed" recited in Claim 5 cannot be understood. The same reason for rejection applies to "if the number of clicks is distinguished in a site related to the provision source" recited in Claim 7 and to "if 5 the number of clicks is dispersed in a plurality of sites" recited in Claim 8. 
Consequently, the inventions according to Claims 4, 5, and 7 and the inventions according to Claims 6 and 8 to 12 which directly or indirectly depend from Claim 4, 5, or 7, are not clear. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for obviousness rejections in this Office Action:
a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made

Entire reference is cited, with incorporated references
MPEP 2123: “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for ALL they contain.” In re Heck, 699 F.2d 1331 (Fed. Cir. 1983) A reference may be relied upon for ALL that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). 

Claims rejected under 35 U.S.C. 103 as obvious over Li US 20130332438 in view of Enge (NPL)
CLAIM 1-3 6 7 13 14 

CLAIM 1 13 14
But for 
the term target information ENG P.214
Li shows
CLAIM 1
1. An information processing device comprising:
[Wingdings font/0xA2] an acquisition unit that acquires a search query input by a user
Li US 20130332438 Fig 1 ¶ 4-5 16-18 25-26

[Wingdings font/0xA2] a selection unit that selects a type of target information to be searched on a basis of the search query acquired by the acquisition unit
Li US 20130332438 Fig 1 ¶ 4-5 16-18 25-26

[Wingdings font/0xA2] a search unit that searches for information corresponding to the search query from the type of target information to be searched selected by the selection unit
Li US 20130332438 Fig 1 ¶ 4-5 16-18 25-26

NOT EXPLICIT in Li is the term target information per se but says keyword and shows the concept e.g. ¶ 41, 56

Enge (NPL: The Art of SEO, Publisher: O’Reilly (Year: 2012)) shows keyword targeting p.214 and determining searcher intent p.5, 46, 85
 would have been obvious for one looking at Li to consult the works of colleagues on determining search intent and find Enge and see Enge’s teaching on target information and combine the two for searching using target information. This is simply Combining Prior Art Elements According to Known Methods
CLAIM 2
Li/Enge shows the above and Li shows2. The information processing device according to claim 1, wherein the
[Wingdings font/0xA2] selection unit selects a name of a transaction target or that other than the name of the transaction target as the type of target information to be searched
Li US 20130332438 Fig 1 ¶ 4-5 16-18 25-26
CLAIM 3
Li/Enge shows the above and Li shows3. The information processing device according to claim 2, wherein the
[Wingdings font/0xA2] selection unit selects a name of a provider of the transaction target as that other than the name of the transaction target
Li US 20130332438 Fig 1 ¶ 4-5 16-18 25-26

CLAIM 6
Li/Enge shows the above and Li shows6. The information processing device according to any one of claim 1, further comprising
[Wingdings font/0xA2] a determination unit that determines whether the user is intentionally searching for the transaction target or the provider of the transaction target on a basis of the number of clicks when the search unit has searched for the information corresponding to the search query, wherein the selection unit selects the type of target information to be searched according to a result determined by the determination unit
Li US 20130332438 Fig 1 ¶ 4-5 16-18 25-26 42
CLAIM 7
Li/Enge shows the above and Li shows7. The information processing device according to claim 6, wherein the
[Wingdings font/0xA2] determination unit determines that the user is intentionally searching for the provider in a case where the number of clicks regarding the provider is prominent on a site
Li ¶ 16 42





Claims rejected under 35 U.S.C. 103 as obvious over Li / Enge in view of Kumaran US 20120179705
CLAIM 4

CLAIM 4
NOT EXPLICIT in Li/Enge is all of the following4. The information processing device according to any one of claim 1, wherein the 
[Wingdings font/0xA2] search unit dynamically changes an index used for a search based on the search query according to the type of target information to be searched selected by the selection unit
Li at least ¶ 35-37 show changing index in response to feedback and ¶ 42 shows intent is determined as a function of size of click frequency, dominant terms

NOT EXPLICIT in Li is dynamically changes an index … according to the type of target information
Kumaran US 20120179705
 [0032] Suggested query term alterations 214 includes member queries 216 which are reformulated user queries with replaced terms. As shown in FIG. 2, each member query 216 includes at least one term altered and/or replaced by a different term in the original user query 212. In one embodiment, the member queries 216 are determined using an alteration service that generates a list of possible alterations used to reformulate a submitted user query. The recommendations provided by the alteration service may be generated based on the same or similar terms that are frequently detected as being searched for together, such as the terms "cingular wireless phone," "sprint wireless phone," and "AT&T wireless phone." In embodiments, the alteration service may use a variety of data sources to determine which query term alterations to suggest, such as click rates, query frequency, query confidence levels, previous user queries, session logs, and the like. An alteration service may also provide a list of suggested query alterations based on a particular level of confidence that the altered member query is likely to provide a result that is relevant to the user's intended query. In other embodiments, sources other than an alteration service may be used in addition to or in alternative to an alteration service. For example, query log data may be independently searched to generate member queries 216 for suggested query term alterations 214.

It would have been obvious to combine Li and Kumaran for the predictable result of dynamically changing an index used for a search according to the type of target information. This is simply Combining Prior Art Elements According to Known Methods. An argument combining for example reference 1 and reference 2 occurs in the context of the references cited. Here, that’s in the Li/Enge/Kumaran combination.




Claims rejected under 35 U.S.C. 103 as obvious over Li / Enge in view of Demir US 20090132340
CLAIM 5

CLAIM 5
NOT EXPLICIT in Li is first range and second range5. The information processing device according to any one of claim 1, wherein the 
[Wingdings font/0xA2] search unit sets a second range different from a first range as a search target in a case where the numbers of clicks of search results using the first range as a search target are distributed for the search query
Demir US 20090132340 ¶ 9 41 42
[0009] In a third aspect, a method is disclosed for maximizing page yield by optimizing display depth of advertisements displayed to searching Web users, including: (a) tracking click activity on a plurality of sponsored advertisements by a plurality of users via a set of hierarchal search results pages returned in response to a search query for a keyword; (b) tracking bidding activity by a plurality of advertisers related to the keyword and corresponding advertisements of the plurality of advertisements; (c) calculating an optimum number of advertisements (k*) to display on a particular search results page of the set of hierarchal search results pages in response to the search query such that a probability that a total share of click volume being greater than that of any of the plurality of advertisers is less than or equal to a predetermined business tuning parameter (.beta.), wherein the probability values are obtained from a probability of click distribution based on the tracked click activity from at least one query; (d) executing a Monte Carlo randomization procedure to include: (i) randomly sampling a different probability of click distribution than that of step (c) based on at least one different query; (ii) recalculating k* as per step (c); and (iii) repeating steps (i) and (ii) to calculate potential multiple optimum numbers (k*) of advertisements; and (e) serving to the particular search results page at least some of the plurality of advertisements according to at least one calculated value of k* in response to the search query for the keyword.

[0041] The advertiser price-elasticity and market inequality indices (416) are models for advertiser price-elasticity curves at a query level that profiles advertisers according bid-related cardinality. In changing ad cardinality, the system 200 is able to change the available advertisement slots on a search results page 100 and thereby also impact click distribution among ranks and slots, e.g., at different display depths within varying ranked results across a plurality of search results pages. This may necessarily impact advertiser click share and consequently impact advertiser behavior depending on their marketing objectives, their willingness to pay for clicks, their keyword mix, their target geographies, and their total spend amounts. So, any action affecting ad cardinality requires a segmentation of advertiser response.
[0042] For instance, one can predict active advertisers behave differently than inactive advertisers. Advertisers who strive for market share may differ from advertisers who follow market makers. The system 200 may then segment or classify advertisers within a plurality of classes, including at least as a market maker, a market neutral, and a market follower (or market reactor). Membership in a class is measured by bid-click volume elasticity curves (or price/demand curves) that measure an advertiser's willingness to pay to any click share or volume change. Market makers may blend direct response or brand awareness objectives. Market followers tend to be direct response players or aggregators/arbitrageurs. Market neutrals tend to be inactive in bidding; tend to get low click share and in general do not exceed the minimum efficiency scale in click volume. Quantification of the advertiser response, which is referred to as "second order impact," is relevant for market sustainability.
It would have been obvious to combine Li and Demir to set a second range different from first range as a search target where numbers of clicks of search results using first range as a search target are distributed. It obviously should go without saying that the combination is in context of all the references cited. Every statement combining two references anywhere in this rejection is a combination in context. An argument combining for example reference 1 and reference 2 occurs in the context of the references cited. Here that’s in the Li/Enge/Demir combination. 

Claims 8-12 rejected under 35 U.S.C. 103 as obvious over Li / Enge in view of Hinegardner US Pat 11016964

CLAIM 8
NOT EXPLICIT in Li8. The information processing device according to claim 6, wherein the
[Wingdings font/0xA2] determination unit determines that the user is intentionally searching for the transaction target in a case where the numbers of clicks are distributed to a plurality of sites regarding the transaction targets whose providers are different from each other
Hinegardner 7:23-8:33
SERP results from various sources associated indicates intent for transaction target from different providers
It would have been obvious to combine Li and Hinegardner which are  analogous prior art both search intent, both marketing for the predictable result of determining intent for product (transaction target) when the search results are disparate (different stores selling the product). This is simply Combining Prior Art Elements According to Known Methods
Every statement combining two references anywhere in this rejection is a combination in context. An argument combining for example reference 1 and reference 2 does not occur in a vacuum. It occurs in the context of the references cited. Here that’s in the Li/Enge/Hinegardner combination.
CLAIM 9
NOT EXPLICIT in Li9. The information processing device according to claim 6, wherein the
[Wingdings font/0xA2] determination unit determines that the user is intentionally searching for the provider in a case where an overlapping rate of words between the search query and the name of the provider is a predetermined threshold value or more, on the basis of a search history
Hinegardner Fig 1A, 1B, 2A,2B 3:10-5:34 has at least  Acme
It would have been obvious to combine Li and Hinegardner which are  analogous prior art both search intent, both marketing for the predictable result of determining intent on condition of provider mapped to query. This is simply Combining Prior Art Elements According to Known Methods
Every statement combining two references anywhere in this rejection is a combination in context. An argument combining for example reference 1 and reference 2 occurs in the context of the references cited. Here that’s in the Li/Enge/Hinegardner combination.

CLAIM 10
NOT EXPLICIT in Li10. The information processing device according to claim 6, wherein the
[Wingdings font/0xA2] determination unit determines that a word matching at least a part of the name of the provider is included in the search query in a case where the determination unit has determined that the user is intentionally searching for the provider
Hinegardner Fig 1A, 1B, 2A,2B 3:10-5:34 has at least Acme
It would have been obvious to combine Li and Hinegardner which are  analogous prior art both search intent, both marketing for the predictable result of determining intent on word match. This is simply Combining Prior Art Elements According to Known Methods
Every statement combining two references anywhere in this rejection is a combination in context. An argument combining for example reference 1 and reference 2 occurs in the context of the references cited. Here that’s in the Li/Enge/Hinegardner combination.
CLAIM 11
NOT EXPLICIT in Li11. The information processing device according to claim 6, wherein the
[Wingdings font/0xA2] determination unit determines that a word matching at least a part of the name of the provider is not included in the search query in a case where the determination unit has determined that the user is intentionally searching for the transaction targetHinegardner 7:23-8:55
It would have been obvious to combine Li and Hinegardner which are  analogous prior art both search intent, both marketing for the predictable result of determining intent on word match. This is simply Combining Prior Art Elements According to Known Methods
Every statement combining two references anywhere in this rejection is a combination in context. An argument combining for example reference 1 and reference 2 does not occur in a vacuum. It occurs in the context of the references cited. Here that’s in the Li/Enge/Hinegardner combination.

CLAIM 12
NOT EXPLICIT in Li is 12. The information processing device according to claim 6, wherein the
[Wingdings font/0xA2] determination unit determines whether the user is intentionally searching for the transaction target or the provider on a basis of a click through rate indicating a ratio of the number of clicks to the number of impressions
But Li uses CTR to determine intent, which can be for product or store Li ¶ 16, and Hindegardner differentiates intent for Acme store (Fig 2B and corresponding text, 4:57-5:34) versus intent for product like Acme (or like Brand A or like Brand B 7:23-8:55) and using user interaction to determine intent. Click (Li) is a user interaction (Hinegardner 8:34-55).
It would have been obvious looking at Li to consult the works of colleagues and find Hindegardner differentiates intent for Acme provider i.e. store (Fig 2B and corresponding text, 4:57-5:34) versus intent for transaction target i.e. product like Acme (or like Brand A or like Brand B 7:23-8:55) and using user interaction to determine intent. Click (Li) is a user interaction (Hinegardner 8:34-55).
It would have been obvious to combine Li and Hinegardner to determine intent for Acme versus product like Acme (Hinegardner) using user interaction Hinegardner 8:33-55), namely CTR (Li) with the predictable result of determining intent is for provider versus product using CTR.
Every statement combining two references anywhere in this rejection is a combination in context. An argument combining for example reference 1 and reference 2 occurs in the context of the references cited. Here that’s in the Li/Enge/Hinegardner combination.

CONCLUSION
Pertinent prior art cited but for claimed search elements but not relied upon 
	US 20150012532 search engine optimization

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154. The examiner can normally be reached M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BREFFNI BAGGOT
Primary Examiner
Art Unit 3681


/BREFFNI BAGGOT/Primary Examiner, Art Unit 3681